 


109 HR 3740 IH: Hurricane Katrina Disaster Relief Stamp Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3740 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the issuance of a special postage stamp in order to afford a convenient means by which members of the public may contribute to Hurricane Katrina disaster relief. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Disaster Relief Stamp Act. 
2.Special postage stampIn order to afford the public a convenient means by which to contribute to disaster relief for residents of Louisiana, Mississippi, and Alabama who were affected by Hurricane Katrina, the United States Postal Service shall provide for the issuance and sale of a semipostal in accordance with section 416 of title 39, United States Code, subject to the following: 
(1)Disposition of amounts receivedAll amounts becoming available from the sale of the semipostal shall be transferred by the Postal Service to the American Red Cross Disaster Relief Fund for Hurricane Katrina under such arrangements as the Postal Service and the American Red Cross shall by mutual agreement establish in order to carry out the purposes of this Act. 
(2)No effect on authority to issue other stampsNo semipostal issued pursuant to this Act shall be taken into account for purposes of applying any numerical limitation established under section 416(e)(1)(C) of such title 39. 
3.DefinitionsFor purposes of this Act— 
(1)the term semipostal has the meaning given such term by section 416(a)(1) of title 39, United States Code; 
(2)any determination of the amounts becoming available from the sale of the semipostal shall be made in accordance with section 416(d) of such title 39; and 
(3)the term American Red Cross Disaster Relief Fund for Hurricane Katrina refers to the fund or funds of the American Red Cross— 
(A)used to provide disaster relief to the victims of Hurricane Katrina; and 
(B)specifically identified under the terms of the agreement under section 2(1).  
 
